FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR ARMANDO CALDERON-                          No. 11-72479
HERNANDEZ,
                                                 Agency No. A097-676-425
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Cesar Armando Calderon-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming an immigration judge’s denial of his motion to reopen removal

proceedings held in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and we deny the petition for review.

         The agency did not abuse its discretion in denying Calderon-Hernandez’s

motion to reopen based on lack of notice where the notice of hearing was mailed to

the last address Calderon-Hernandez provided, and Calderon-Hernandez failed to

submit any evidence that the return of the notice to the immigration court as

“undeliverable” was the result of improper delivery by the postal service. See 8

U.S.C. § 1229(c); Salta v. INS, 314 F.3d 1076, 1079 (9th Cir. 2002). In addition,

the notice provided Calderon-Hernandez reasonable time to prepare and retain

counsel. Cf. 8 U.S.C. § 1229(b)(1).

         Calderon-Hernandez’s contention that denial of his motion to reopen would

lead to an unconscionable result is unpersuasive because he failed to demonstrate

eligibility for the relief requested. See Singh v. INS, 295 F.3d 1037, 1040 (9th Cir.

2002).

         PETITION FOR REVIEW DENIED.




                                          2                                     11-72479